       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



 MICHAEL C. SUSSMAN,


                        Plaintiff,                           ORDER ADOPTING
                                                        REPORT & RECOMMENDATION

 vs.

                                                         Case No. 2:18-cv-00623-TC-PMW
 BLAZIN WINGS, INC.,

                        Defendant.



       On September 13, 2018, the court referred this matter to United States Magistrate Judge

Paul Warner. (ECF No. 5) On August 15, 2019, Judge Warner issued a Report and

Recommendation (R&R) recommending that Plaintiff Michael Sussman be designated a

restricted filer in the District of Utah. (See ECF No. 12.)

       Objections to the R&R were due no later than August 29, 2019. (Id. at 8.) No objections

have been filed. The court has reviewed the R&R and hereby adopts it as the order of this court.

       Accordingly, the court orders that Mr. Sussman be designated a restricted filer in the

District of Utah, and that the following restrictions be imposed on Mr. Sussman:

   1. Any new civil complaint that Plaintiff submits to this court will be collected by the Clerk

       of the Court and sent to a Magistrate Judge for review.

   2. The Magistrate Judge will then review the complaint to determine whether it is

       meritorious and should be filed, or whether it is meritless, duplicative, or frivolous.




                                                 1
3. If the Magistrate Judge determines that the complaint is meritless, duplicative, or

   frivolous, the Magistrate Judge will forward the complaint to the Chief District Judge for

   further review.

4. Only with the consent of the Chief District Judge will the complaint be filed.

5. Plaintiff’s pleadings must be certified as provided in Rule 11 of the Federal Rules of

   Civil Procedure.



   SIGNED this 4th day of September, 2019.

                                         BY THE COURT:



                                         TENA CAMPBELL
                                         U.S. District Court Judge




                                             2
